DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on 13 November 2018. It is noted, however, that applicant has not filed a certified copy of the CN2018113457193 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a non-volatile memory, comprising: a substrate; at least one word line structure, located on the substrate, wherein the at least one word line structure comprises a first gate dielectric layer and a first conductive layer in sequence from bottom to top; at least one floating gate structure, located on the substrate, wherein the at least one floating gate structure is located on one side of the at least one word line structure, and comprises a second gate dielectric layer and a second conductive layer in sequence from bottom to top, wherein an isolation sidewall is disposed between the second conductive layer and the word line structure, and the second conductive layer has a first sharp portion, a second sharp portion, and a sharp depression portion located between the first sharp portion and the second sharp portion; and at least one erasing gate structure, located above the at least one floating gate structure, wherein the at least one erasing gate structure comprises a tunneling dielectric layer and a third conductive layer in sequence from bottom to top, wherein the tunneling dielectric layer covers tip parts of the first sharp portion and the second sharp portion, and is filled into the sharp depression portion, wherein the third conductive layer has a third sharp portion at a position corresponding to the sharp depression portion; and as recited in independent claim 10, a manufacturing method for a non-volatile memory, comprising the following steps: providing a substrate, and forming a word line structure on the substrate, wherein the word line structure comprises a first gate dielectric layer, a first conductive layer and an insulation layer in sequence from bottom to top, and comprises isolation sidewalls formed on each side of the first conductive layer and each side of the insulation layer; forming at least one floating gate structure on one side of the word line structure, wherein the at least one floating gate structure comprises a second gate dielectric layer and a second conductive layer in sequence from bottom to top, the second conductive layer has a first sharp portion, a second sharp portion, and a sharp depression portion located between the first sharp portion and the second sharp portion; and forming at least one erasing gate structure above the floating gate structure, wherein the at least one erasing gate structure comprises a tunneling dielectric layer and a third conductive layer in sequence from bottom to top, the tunneling dielectric layer covers tip parts of the first sharp portion and the second sharp portion and is filled into the sharp depression portion, and the third conductive layer has a third sharp portion at a position corresponding to the sharp depression portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao et al. US 2009/0075467 teach a floating gate including first and second sharp portions and a sharp depression portion; wherein a control gate includes a third sharp portion corresponding to the sharp depression portion. This application was cited in the claimed foreign priority application.
Nagai US 2009/0200600 teaches a floating gate including first and second sharp portions and a depression portion. This application was cited in the claimed foreign priority application.
Fukumoto US 2014/0126299 teaches a floating gate including first and second sharp portions and a sharp depression portion. This application was cited in the claimed foreign priority application.
Wu et al. US 9,391,151 and Wu et al. US 9,917,165 teach a floating gate including a curved sidewall.

 
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/18/2021